office_of_chief_counsel internal_revenue_service memorandum cc pa apjp b3 scaf-125103-03 uilc number release date date date to ina s weiner associate area_counsel small_business self-employed group philadelphia from peter k reilly special counsel judicial practice and procedure administrative provisions judicial practice subject disallowance of puerto rico filers' claims for refund of additional_child_tax_credit this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue what is the proper procedure for disallowing the additional_child_tax_credit under sec_24 of the internal_revenue_code when the internal_revenue_service service has issued a refund or when the service has frozen the refund conclusion deficiency procedures should be followed when disallowing the additional_child_tax_credit under sec_24 in either event facts your memorandum offers two different scenarios whereby a taxpayer a resident of puerto rico files a form_1040 claiming that his her income is exempt from tax under sec_933 but that he she is entitled to the refundable additional_child_tax_credit we have been advised that the procedures for denying the additional_child_tax_credit are the same for puerto rican taxpayers as it is for u s taxpayers we are providing this advice based on this assumption in the first scenario the service issues the refund but later reviews the form_1040 and determines that the taxpayer has not established that he she is entitled to the credit the service then asks for more information but the taxpayer fails to provide it in the scaf-125103-03 second scenario the service reviews the form_1040 prior to issuing the refund and requests more information but does not receive a response from the taxpayer the service then places a hold on the refund currently the service is issuing notices of deficiency to claimants in scenario and notice of disallowance letters to claimants in scenario law and analysis sec_24 provides for the refundability of the child_tax_credit for a qualifying_child congress provided a mechanism so that the overstatement of the additional_child_tax_credit would be taken into account for tax_deficiency purposes when initially enacted deficiency procedures only applied to the nonrefundable portion of the credit the amendment of sec_6211 a by the community renewal tax relief act crtra of pub_l_no appendix g section a specifically addresses the treatment of the refundable portion of the child credit as a deficiency it provides that any excess of the sum of such credits as shown by the taxpayer on the return over the amounts shown as tax by the taxpayer on the return determined without regard to such credits is taken into account as a negative_amount of tax in computing a deficiency the legislative_history of crtra section a is sparse merely stating that the amendment to sec_6211 t reats the refundable portion of the child credit under sec_24 as part of a deficiency thus the usual assessment procedures applicable to income taxes will apply to both the nonrefundable and the refundable portions of the child credit h_r conf_rep no pincite if the service determines that the taxpayer is not entitled to the credit a notice_of_deficiency should be issued and the disallowed amount is reflected as a negative tax sec_6211 a notice_of_deficiency should be issued when the tax shown on a return is less than the actual tax_liability regardless of whether the taxpayer claims a refund on the return sec_6211 as amended states the following shall be taken into account as negative amounts of tax emphasis added a any excess of the sum of the credits allowable under sec_24 sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits for purposes of subsection a - scaf-125103-03 congress amended sec_6211 to subject disallowance of the credit to deficiency procedures and allow taxpayers to contest such determinations in the tax_court when the credit is refundable the change simplifies matters for the both the service and the taxpayer for the service the change obviates the need to file suit for an erroneous refund under sec_7405 for the taxpayer the change allows the taxpayer to contest denial of the credit in the united_states tax_court by filing a petition in response to the notice_of_deficiency rather than by initiating a refund_suit under sec_7422 with respect to situations in which the refund has not been made we recognize that the service has authority to refuse to allow a refund_or_credit even without assessment of any amount collected within the period of limitations on assessment on the ground that there is no overpayment as required by sec_6402 see 284_us_281 revrul_85_67 1985_1_cb_364 this authority has been used for example to retain funds when for some reason a timely assessment of tax has not been or cannot be made see eg 914_f2d_499 4th cir the service has not generally used this authority to substitute claim disallowance procedures for normal deficiency procedures with respect to refunds or credits claimed on original returns since to do so would deprive taxpayers of their right to contest deficiencies in tax_court there is no requirement in the internal_revenue_code that a notice of claim disallowance be issued claim disallowance procedures do not provide taxpayers with the prepayment opportunity to litigate which is provided by deficiency assessment procedures given the service's general practice of following deficiency assessment procedures even in refund hold cases congress' actions subjecting the credit adjustments to deficiency procedures and the general obligation of the service to treat similarly- situated taxpayers consistently we see no justification for not following deficiency procedures here this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------------------------at --------------------- if you have any further questions
